STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 12, 2017
               Plaintiff-Appellee,

v                                                                    No. 327798
                                                                     Oakland Circuit Court
DENNIS RAY MAGYARI,                                                  LC No. 2014-252567-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Defendant appeals by delayed leave granted the trial court’s order denying his motion to
amend an order of probation to allow him to use medical marijuana while on probation.1 We
affirm.

        On January 26, 2015, defendant pleaded no contest to operating while intoxicated (OWI),
third offense, MCL 257.625, and operating without a valid license, MCL 257.301, arising from
an incident on October 17, 2014. On March 2, 2015, the trial court sentenced defendant to three
years’ probation, with 60 days to be served in jail and one year of SCRAM tether.2 Among the
conditions of defendant’s probation were that he not use or possess any controlled substance
without a prescription, that he submit to drug testing as directed by his probation officer, that he
participate in an outpatient or residential substance abuse treatment program, and that he not
violate any criminal law of any unit of government. On March 17, 2015, defendant sought an
order from the trial court allowing him to use medical marijuana while on probation. There
appears no dispute that, at the time of sentencing, defendant possessed a valid registry



1
  Subsequent to the filing of this appeal, defendant’s probation was revoked and he was
sentenced to jail. Defendant filed an application for leave to appeal challenging the order
revoking his probation, Docket No. 335627, which remains pending. Therefore, the issue raised
in this appeal is not moot.
2
  Secure Continuous Remote Alcohol Monitoring (SCRAM) is an ankle bracelet that is secured
against the person’s skin to measure the gas alcohol concentration over the skin, by taking a
sample of a person’s sweat, to continuously detect alcohol consumption.


                                                -1-
identification card for the medicinal use of marijuana, issued pursuant to the Michigan Medical
Marihuana Act (MMMA), MCL 333.26421 et seq.3 On May 22, 2015, the trial court denied
defendant’s motion to allow him to use medical marijuana while on probation.

        On appeal, defendant argues that the trial court erred in denying his motion to amend the
probation order to allow for his medical use of marijuana while on probation. We disagree. This
Court reviews for an abuse of discretion a trial court’s decision regarding the terms of probation.
People v Malinowski, 301 Mich. App. 182, 185; 835 NW2d 468 (2013). A trial court abuses its
discretion only when its decision falls outside the principled range of outcomes. Id. (citation
omitted). Underlying questions regarding the interpretation of the MMMA are reviewed de novo
as questions of law. People v Bylsma, 493 Mich. 17, 26; 825 NW2d 543 (2012).

        The MMMA authorizes “[t]he medical use of marihuana . . . to the extent that it is carried
out in accordance with [its] provisions[.]”4 MCL 333.26427(a). In arguing that the trial court’s
prohibition of his medical use of marijuana while on probation violates the MMMA, defendant
relies on MCL 333.26424(a), which provides:

                  A qualifying patient who has been issued and possesses a registry
          identification card shall not be subject to arrest, prosecution, or penalty in any
          manner, or denied any right or privilege, . . . for the medical use of marihuana in
          accordance with this act[.]

        Defendant seeks to argue the trial court’s decision as an issue involving the interplay
between federal law and Michigan law. However, conflict preemption is not an issue here. In
this case, the trial court did not deny defendant’s request to use marijuana because the use would
be a violation of federal law, and thereby a violation of probation, contrary to MCL 771.3(1)(a).
Rather, the trial court analyzed the circumstances of defendant’s specific case and concluded that
defendant was not an appropriate candidate to use marijuana while on probation. Defendant
does not address the reasoning underlying the trial court’s decision, and also fails to recognize
that a trial court has considerable discretion to set conditions of probation. Malinowski, 301
Mich. App. at 185; People v Graber, 128 Mich. App. 185, 190-191; 339 NW2d 866 (1983).

       MCL 771.3(3) permits a court to “impose other lawful conditions of probation as the
circumstances of the case require or warrant or as in its judgment are proper.” “Only if those
conditions are unlawful will the sentencing judge’s determination be disturbed.” Graber, 128
Mich. App. at 191. “In exercising discretion in setting the terms and conditions of probation, a
sentencing judge must be guided by factors that are ‘lawfully and logically related’ to the


3
  Defendant was originally issued a medical marijuana card in June 2012, and that card expired
in July 2013. Defendant applied for certification for a new card on November 20, 2014,
approximately one month after he was arrested for the offenses that led to his current
convictions. Defendant asserts that he was diagnosed with fibromyalgia in 2010, and uses
marijuana for pain relief. His new medical marijuana card was issued on February 12, 2015.
4
    There is nothing in the record to question the legitimacy of defendant’s medical marijuana card.


                                                  -2-
defendant’s rehabilitation.” People v Peters, 191 Mich. App. 159, 164-165; 477 NW2d 479
(1991) (citation omitted).

        The information available to the trial court provided ample support for finding that a
prohibition on defendant’s marijuana use, although not criminal for purposes of the MMMA, had
a logical relationship to the crimes of which defendant was convicted and was reasonably related
to deterring his future drug abuse and criminality. Defendant was convicted of OWI, third
offense, and driving without a valid license. According to the presentence investigation report
(PSIR), defendant has a long history of abusing both alcohol and marijuana. Defendant also has
a prior federal conviction for conspiring to deliver marijuana. The 62-year-old defendant
admitted that he had been using alcohol from the age of 18 until October 2014. Defendant’s
“longest period of alcohol sobriety has been the instant offense.” In addition, defendant had used
marijuana from the age of 18 until January 2015, and his daily marijuana use pattern was “two
bowls.” The trial court observed that defendant had tested positive for drug use after the pretrial
order in this case was entered. The record thus reflects that defendant has had ongoing substance
abuse issues with intoxicating drugs.

         Further, the trial court found that defendant would simply be replacing one addictive
drug—alcohol, for another—marijuana. Indeed, as part of his probation, defendant wore a
SCRAM that would measure any alcohol intake. The trial court found it curious that, although
defendant’s first medical marijuana card expired in 2013, defendant did not apply for a new card
until after he was arrested for the alcohol-related offense that led to his current convictions. In
addition, the trial court considered defendant’s pain treatment and observed that he had the
option of using prescription pain medication. Defendant expressed a preference, not a necessity,
for medical marijuana use as a pain medication. His counsel acknowledged that medical
alternatives were available to treat defendant’s pain, but noted defendant’s dislike for the side
effects of prescription medication. The trial court noted that the use of prescribed pain
medication for defendant, who has a history of substance abuse, was favored because there were
tests to determine the amount of prescription medication consumed, whereas there was no way to
determine if defendant was abusing marijuana. When asked about this concern, defense counsel
merely stated that marijuana was “a take as needed” medication. While the continued use of
medical marijuana by probationers may in some cases be critical, this does not appear to be the
case for defendant, who, again, had more than a year-long period without having a medical
marijuana card and had other options for pain treatment.

        In sum, the trial court did not abuse its discretion in denying defendant’s request to use
medical marijuana while on probation. The trial court considered the need to provide defendant
with pain treatment, but it also took into consideration additional factors, such as defendant’s
history of substance abuse, the need to deter additional criminality, and the need to protect the
public from further crimes by defendant. Defendant has failed to offer any persuasive argument
for the proposition that the MMMA prohibits a trial court from ever imposing a probationary
condition barring the use of medical marijuana. The challenged probationary condition is




                                                -3-
reasonably related to the goal of defendant’s rehabilitation, including preventing future
criminality, as well as protecting the public.

      Affirmed.




                                                      /s/ Mark T. Boonstra
                                                      /s/ Mark J. Cavanagh
                                                      /s/ Kirsten Frank Kelly




                                           -4-